Name: Commission Regulation (EC) No 1867/1999 of 27 August 1999 adopting safeguard measures applicable to deliveries of potatoes for human consumption to the Canary Islands
 Type: Regulation
 Subject Matter: plant product;  trade;  regions of EU Member States;  international affairs
 Date Published: nan

 EN Official Journal of the European Communities28. 8. 1999 L 228/27 COMMISSION REGULATION (EC) No 1867/1999 of 27 August 1999 adopting safeguard measures applicable to deliveries of potatoes for human consumption to the Canary Islands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal (1), and in particular the third subparagraph of Article 379(2) thereof, in connection with Article 11 of Council Regu- lation (EEC) No 1911/91 of 26 June 1991 on the application of the provisions of Community law to the Canary Islands (2), as amended by Regulation (EEC) No 284/92 (3), Whereas: (1) Article 11 of Regulation (EEC) No 1911/91 stipulates that the safeguard measures provided for in Article 379 of the Act of Accession of Spain and Portugal are to apply, in the eventualities provided for in that Article, to any sector affected by the new arrangements integrating the Canary Islands' into the Community, but only until 31 December 1999; (2) On 23 August 1999 Spain asked the Commission to adopt safeguard measures in respect of deliveries of potatoes for human consumption intended for the Canary Islands market; (3) Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (4), as last amended by Regulation (EC) No 1257/1999 (5), provides for, inter alia, with regard to ware potatoes, a restriction on a degressive basis until 1998 on deliveries from third countries and from the rest of the Community to the Canary Islands during sensitive periods for the marketing of the Canary Islands' production. 1999 is therefore the first year in which that restriction does not apply; (4) The adverse weather in the Canary Islands in 1999 has resulted in a poor harvest in this marketing year and a low yield per hectare by comparison with previous years. This has, inter alia, increased local production costs and reduced the competitiveness of local potatoes. It has also delayed the harvest, which means that marketing of local production has shifted into a period where competition with external deliveries is at its height; (5) In addition to the above difficulties, available data in- dicate a large increase in quantities of ware potatoes delivered to the Canary Islands in the past few weeks and this is exacerbating the market situation there. The latest available information indicates that deliveries of potatoes, in particular those from the rest of the Community, which represent the entire market at this time of the year, are being made at prices lower than those in previous years and this has caused a reduction in prices on the Canary Islands' market, with selling prices for local products aligning with those of products delivered from the rest of the Community. Given the availability of the latter, there is a real risk that this situation will continue; (6) As a result of the deliveries from the rest of the Community and from third countries the Canary Islands' market is threatened with serious disturbances likely to jeopardise the objectives of Article 33 of the Treaty since the current level of selling prices is insufficient for local farmers to cover their production costs and derive a fair income from that activity. If that situation continues measures to restrict quantities should be introduced. Given the currently available information, then, meas- ures should be adopted at this stage allowing the Commission to monitor closely the development of deliveries of ware potatoes to the Canary Islands' market during August, September and October 1999. The intro- duction of a system for issuing delivery certificates for ware potatoes and the weekly transmission of data to the Commission by the Spanish authorities are appro- priate measures for that purpose, HAS ADOPTED THIS REGULATION: Article 1 1. During the period from the entry into force of this Regu- lation until 31 October 1999, delivery to the Canary Islands from third countries and from the rest of the Community of potatoes for human consumption falling within CN codes 0701 90 51, 0701 90 59 and 0701 90 90 shall be subject to presentation of a potato delivery certificate, hereinafter called certificate. 2. Certificates shall be drawn up on the basis of the import licence form given in the Annex to Commission Regulation (EEC) No 3719/88 (6). Article 8(3) and (5) and Articles 9, 10, 13 to 16, 19 to 22, 24 to 31 and 33 to 37 of Regulation (EEC) No 3719/88 shall apply mutatis mutandis, subject to the provisions of this Regula- tion. (1) OJ L 302, 15.11.1985, p. 23. (2) OJ L 171, 29.6.1991, p. 1. (3) OJ L 31, 7.2.1992, p. 6. (4) OJ L 173, 27.6.1992, p. 13. (5) OJ L 160, 26.6.1999, p. 80. (6) OJ L 331, 2.12.1988, p. 1. EN Official Journal of the European Communities 28. 8. 1999L 228/28 3. The phrase potato delivery certificate shall be printed or stamped in the top left-hand box of the certificate. 4. Certificates shall be issued at the request of interested parties by the competent authorities designated by Spain subject to the lodging of a security the amount of which shall be fixed by the competent authorities in accordance with Community law. 5. Box 24 of the certificate application and of the certificate shall contain the phrase certificate for use in the Canary Islands. 6. Proof that the certificate has been used must be provided within 30 days of expiry of the certificate's validity, except in cases of force majeure. Article 2 The Spanish authorities shall transmit to the Commission each week all the information relating to the implementation of Article 1 along with any other information needed by the Commission to assess the development of the situation on the Canary Islands' market of the products referred to in Article 1. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 August 1999. For the Commission Karel VAN MIERT Member of the Commission